 



Exhibit 10.3
SECURITY AGREEMENT
(Zareba Security, Inc.)
THIS SECURITY AGREEMENT (this “Agreement”) is made effective as of the 29th day
of August, 2007, by Zareba Security, Inc., a Minnesota corporation (the
“Debtor”), in favor of JPMorgan Chase Bank, N.A., a national banking association
(the “Secured Party”).
In order to secure the payment of the obligations of the Debtor and Zareba
Systems, Inc., a Minnesota corporation, (“Systems”) to the Secured Party
pursuant to that certain Revolving Credit Agreement of even date herewith (as
the same may hereafter be amended, supplemented or restated from time to time,
the “Credit Agreement”) by and between the Debtor, Systems and the Secured Party
and as evidenced by the Note (as defined in the Credit Agreement), and each and
every other debt, liability and obligation of every type and description which
the Debtor or Systems may now or at any time hereafter owe to the Secured Party
(whether such debt, liability or obligation now exists or is hereafter created
or incurred, whether it arises under or is evidenced by this Agreement, the
Credit Agreement, the Note or any other present or future instrument or
agreement or by operation of law, and whether it is direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint or joint and several) (all such debts, liabilities
and obligations of the Debtor and Systems to the Secured Party are herein
collectively referred to as the “Secured Obligations”), the Debtor hereby agrees
as follows:
1. SECURITY INTEREST AND COLLATERAL. In order to secure the payment and
performance of the Secured Obligations, the Debtor hereby grants to the Secured
Party a security interest (herein called the “Security Interest”) in and to the
following property (hereinafter collectively referred to as the “Collateral”):
SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED
HEREIN BY THIS REFERENCE.
2. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. The Debtor hereby represents and
warrants to, and covenants and agrees with, the Secured Party as follows:
(a) The Collateral will be used primarily for business purposes. The Collateral
shall be located on the real property located at the locations listed on
Schedule 4.1 of the Credit Agreement.
(b) The Debtor is a Minnesota corporation and the address of the Debtor’s chief
executive office is 13705 26th Avenue North, Suite 102, Plymouth, Minnesota,
55441, and it keeps and will keep all of its books and records with respect to
all of its accounts at such address. The Debtor shall not change its state of
organization or chief executive office without the Secured Party’s prior written
consent. The Debtor’s state of organization has been its state of organization
since the date of the Debtor’s organization.
(c) If any part or all of the Collateral will become so related to particular
real estate as to become a fixture, the Debtor will promptly advise the Secured
Party as to real estate

 



--------------------------------------------------------------------------------



 



concerned and the record owner thereof and execute and deliver any and all
instruments necessary to perfect the Security Interest therein and to assure
that such Security Interest will be prior to the interest therein of the owner
of the real estate unless the Secured Party has a Security Interest in such
fixture pursuant to another financing statement.
(d) During the preceding one (1) year, the Debtor has not changed its name or
operated or conducted business under any trade name or “d/b/a” which is
different from its organizational name. The Debtor shall promptly notify the
Secured Party of any change in such name or if it operates or conducts business
under any trade name or “d/b/a” which is different from such name.
(e) The Debtor has (or will have at the time the Debtor acquires rights in
Collateral hereafter acquired or arising) and will maintain absolute title to
each item of Collateral free and clear of all security interests, liens and
encumbrances, except the Security Interest, and such other security interests as
are permitted under the Credit Agreement (the Security Interest and the security
interests permitted under the Credit Agreement are hereinafter collectively
referred to as the “Permitted Interests”), and will defend the Collateral
against all claims or demands of all persons other than the Secured Party and
those holding Permitted Interests. Except as permitted in the Credit Agreement,
the Debtor will not sell or otherwise dispose of the Collateral or any interest
therein.
(f) The Debtor will not permit any Collateral to be located in any state (and,
if a county filing is required, in any county) in which a financing statement
covering such Collateral is required to be, but has not in fact been, filed.
(g) The Debtor authorizes the Secured Party to file all of the Secured Party’s
financing statements and amendments to financing statements, and all
terminations of the filings of other secured parties, all with respect to the
Collateral, in such form and substance as the Secured Party, in its sole
discretion, may determine.
(h) All rights to payment and all instruments, documents, chattel paper and
other agreements constituting or evidencing Collateral are (or will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, set-off or counterclaim (other than those arising in the
ordinary course of business) of each account debtor or other obligor named
therein or in the Debtor’s records pertaining thereto as being obligated to pay
such obligation. The Debtor will not agree to any modification, amendment or
cancellation of any such obligation without the Secured Party’s prior written
consent, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.
(i) The Debtor will (i) keep all Collateral in good repair, working order and
condition, normal depreciation excepted, and will, from time to time, replace
any worn, broken or defective parts thereof; (ii) other than taxes and other
governmental charges contested in good faith and by appropriate proceedings,
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest; (iii) keep all Collateral free and clear
of all security interests, liens and encumbrances except the

-2-



--------------------------------------------------------------------------------



 



Permitted Interests; (iv) at all reasonable times, permit the Secured Party or
its representatives to examine or inspect any Collateral, wherever located, and
to examine, inspect and copy the Debtor’s books and records pertaining to the
Collateral and its business and financial condition and to discuss with account
debtors and other obligors requests for verifications of amounts owed to the
Debtor; (v) keep accurate and complete records pertaining to the Collateral and
pertaining to the Debtor’s business and financial condition and submit to the
Secured Party such periodic reports concerning the Collateral and the Debtor’s
business and financial condition as the Secured Party may from time to time
reasonably request; (vi) promptly notify the Secured Party of any loss or
material damage to any Collateral or of any material adverse change, known to
the Debtor, in the prospect of payment of any sums due on or under any
instrument, chattel paper or account constituting Collateral; (vii) if the
Secured Party at any time so requests promptly deliver to the Secured Party any
instrument, document or chattel paper constituting Collateral, duly endorsed or
assigned by the Debtor to the Secured Party; (viii) at all times keep all
Collateral insured against risks of fire (including so called extended
coverage), theft, collision (in case of collateral consisting of motor vehicles)
and such other risks and in such amounts as the Secured Party may reasonably
request, with any loss payable to the Secured Party to the extent of its
interest and notify the Secured Party in writing of any loss or damage to the
Collateral or any part; (ix) from time to time execute such financing statements
or other forms, including, without limitation, patent and trademark recordation
forms, as the Secured Party may reasonably deem required to be filed in order to
perfect the Security Interest and, if any Collateral is covered by a certificate
of title, execute such documents as may be required to have the Security
Interest properly noted on a certificate of title; (x) pay when due or reimburse
the Secured Party on demand for all costs of collection of any of the Secured
Obligations and all other out-of-pocket expenses (including in each case all
reasonable attorneys’ fees) incurred by the Secured Party in connection with the
creation, perfection, satisfaction or enforcement of the Security Interest or
the execution or creation, continuance or enforcement of this Agreement or any
or all of the Secured Obligations including expenses incurred in any litigation
or bankruptcy or insolvency proceedings; (xi) execute, deliver or endorse any
and all instruments, documents, assignments, security agreements and other
agreements and writings which the Secured Party may at any time reasonably
request in order to secure, protect, perfect or enforce the Security Interest
and the Secured Party’s rights under this Agreement, including, without
limitation, an assignment of claim with respect to any account which is a
government receivable; (xii) not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance; (xiii) permit the Secured Party at any time and
from time to time to send requests (both before and after the occurrence of an
Event of Default) to account debtors or other obligors for verification of
amounts owed to Debtor; and (xiv) not permit any Collateral to become part of or
to be affixed to any real property, without first assuring to the reasonable
satisfaction of the Secured Party that the Security Interest will be prior and
senior to any interest or lien then held or thereafter acquired by any mortgagee
of such real property or the owner or purchaser of any interest therein. If the
Debtor at any time fails to perform or observe any agreement contained in this
Section 2(i), and if such failure shall continue for a period of ten
(10) calendar days after the Secured Party gives the Debtor written notice
thereof (or, in the case of the

-3-



--------------------------------------------------------------------------------



 



agreements contained in clauses (viii) and (ix) of this Section 2(i),
immediately upon the occurrence of such failure, without notice or lapse of
time) the Secured Party may (but need not) perform or observe such agreement on
behalf and in the name, place and stead of the Debtor (or, at the Secured
Party’s option, in the Secured Party’s own name) and may (but need not) take any
and all other actions which the Secured Party may reasonably deem necessary to
cure or correct such failure (including, without limitation, the payment of
taxes, the satisfaction of security interests, liens or encumbrances (other than
Permitted Interests), the performance of obligations under contracts or
agreements with account debtors or other obligors, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments, and the procurement of repairs, transportation or insurance);
and, except to the extent that the effect of such payment would be to render any
loan or forbearance of money usurious or otherwise illegal under any applicable
law, the Debtor shall thereupon pay the Secured Party on demand the amount of
all moneys expended and all costs and expenses (including reasonable attorneys’
fees) incurred by the Secured Party in connection with or as a result of the
Secured Party’s performing or observing such agreements or taking such actions,
together with interest thereon from the date expended or incurred by the Secured
Party at the rate provided for in the Note. To facilitate the performance or
observance by the Secured Party of such agreements of the Debtor, the Debtor
hereby irrevocably appoints (which appointment is coupled with an interest) the
Secured Party, or its delegate, as the attorney-in-fact of the Debtor with the
right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file, in the name and on behalf of the Debtor, any
and all instruments, documents, financing statements, forms, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by the Debtor under this Section 2.
3. ASSIGNMENT OF INSURANCE. The Debtor hereby assigns to the Secured Party, as
additional security for the payment of the Secured Obligations, any and all
moneys (including but not limited to proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of the
Debtor under or with respect to, any and all policies of insurance covering the
Collateral, and the Debtor hereby directs the issuer of any such policy to pay
any such moneys to the Secured Party. Before and upon the occurrence of an Event
of Default, and at any time thereafter, the Secured Party may (but need not) in
its own name or in the Debtor’s name, execute and deliver proofs of claim,
receive all such moneys (subject to the Debtor’s rights), endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.
4. COLLECTION OF ACCOUNTS. Except as otherwise provided in this Section 4, the
Debtor shall continue to collect, at its own expense, all amounts due or to
become due to Debtor under the Accounts. At any time after the occurrence of a
Default or an Event of Default, the Secured Party may, and at the request of the
Secured Party the Borrower shall, promptly notify any account debtor, issuer or
obligor of any Account, instrument, Investment Property, chattel paper, letter
of credit right, other right to payment or General Intangible constituting
Collateral that the same has been assigned to the Secured Party and direct such
account debtor, issuer or obligor to make all future payments to the Secured
Party. In addition to its rights under the preceding sentence in this Section 4,
Secured Party, at any time, may require that Debtor instruct all current and
future account debtors and obligors on other Collateral to make all payments

-4-



--------------------------------------------------------------------------------



 



directly to a Lock Box (the “Lock Box”) controlled by the Secured Party. All
payments received in the Lock Box shall be transferred to a special bank account
(the “Collateral Account”) maintained for the benefit of the Secured Party
subject to withdrawal by the Secured Party only. After the earliest to occur of
a Default or an Event of Default or the Secured Party’s exercise of its right to
direct account debtors or other obligors on any Collateral to make payments
directly to Secured Party or to require Debtor to establish a Lock Box, Debtor
shall immediately deliver all full and partial payments on any Collateral
received by Debtor to Secured Party in their original form, except for
endorsements where necessary. Secured Party, at its sole discretion, may hold
any collections on the Collateral delivered to it or deposited in the Collateral
Account as cash collateral or may apply such collection to the payment of the
Secured Obligations in such order as Secured Party may elect. Until such
payments are so delivered to Secured Party, such payments shall be held in trust
by Debtor for Secured Party, and shall not be commingled with any funds of
Debtor. Any application of any collection to the payment of the Secured
Obligations is conditioned upon final payment of any check or other instrument.
The Debtor shall execute any and all such documents as the Secured Party may
reasonably require in connection with the establishment of the Lock Box and the
Collateral Account, the form of such documents to be conclusively determined by
the Secured Party in its sole and absolute discretion. Without limiting the
generality of the foregoing, the Debtor shall have no right to withdraw any
funds from the Collateral Account, and the Debtor shall have no control over
such Collateral Account. Such Collateral Account and all funds at any time
therein shall constitute Collateral under this Agreement. All items credited to
the Collateral Account and subsequently returned and all other costs, fees and
charges of or charged to the Secured Party in connection with the Lock Box
and/or the Collateral Account may be charged to any account of the Debtor, and
the Debtor shall pay the Secured Party all such amounts on demand.
5. REMEDIES. Upon the occurrence of an Event of Default, and at any time during
the continuance thereof, the Secured Party may exercise any one or more of the
following rights or remedies if any or all of the Secured Obligations are not
paid when due: (i) exercise and enforce any or all rights and remedies available
after default to a secured party under the Uniform Commercial Code, including
but not limited to the right to take possession of any Collateral, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which the Debtor hereby expressly waives), and the right to
sell, lease or otherwise dispose of or use any or all of the Collateral;
(ii) the Secured Party may require the Debtor to assemble the Collateral and
make it available to the Secured Party at a place to be designated by the
Secured Party which is reasonably convenient to both parties; (iii) exercise its
rights under any lessors’ agreements regardless of whether or not the Debtor is
in default under such leases; and (iv) exercise or enforce any or all other
rights or remedies available to the Secured Party by law or agreement against
the Collateral, against the Debtor or against any other person or property. The
Secured Party is hereby granted a non-exclusive, worldwide and royalty-free
license to use or otherwise exploit all trademarks, franchises, copyrights and
patents of the Debtor that the Secured Party deems necessary or appropriate to
the disposition of any Collateral. If notice to the Debtor of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 6 below) at least ten (10) calendar
days prior to the date of intended disposition or other action.

-5-



--------------------------------------------------------------------------------



 



6. SURETY PROVISIONS. Debtor hereby:
(a) waives (i) presentment, demand, notice of nonpayment, protest and notice of
protest on the Secured Obligations; and (ii) notice of the creation or
incurrence of the Secured Obligations;
(b) agrees that Secured Party may from time to time, without notice to Debtor,
which notice is hereby waived by Debtor, extend, renew or compromise the Secured
Obligations, in whole or in part, without releasing, extinguishing or affecting
in any manner whatsoever the security interest granted hereunder, the foregoing
acts being hereby consented to by Debtor;
(c) agrees that Secured Party shall not be required to first resort for payment
to any other person, entity or corporation, their properties or estates, or any
other right or remedy whatsoever, prior to enforcing this Security Agreement;
(d) agrees that this Security Agreement shall be construed as a continuing,
absolute and unconditional agreement without regard to (i) the validity,
regularity or enforceability of the Secured Obligations, or the disaffirmance
thereof in any insolvency or bankruptcy proceeding relating to the Debtor, or
(ii) any event or any conduct or action of the Secured Party or any other party,
which might otherwise constitute a legal or equitable discharge of a surety or
of the security interest granted hereunder but for this provision;
(e) agrees that this Security Agreement shall remain in full force and effect
and be binding upon Debtor until the Termination Date and until the Secured
Obligations are paid in full;
(f) agrees that Secured Party is expressly authorized to renew, extend,
compromise, exchange, release or surrender any or all collateral and security
pledged by the Debtor or any other party to Secured Party to secure all or any
part of the Secured Obligations, with or without consideration and without
notice to Debtor and without in any manner affecting the security interest
granted hereunder; and that the security interest granted hereunder shall not be
affected or impaired by any failure, neglect or omission on the part of Secured
Party to realize upon the Secured Obligations, or upon any collateral or
security therefor, not by the taking by Secured Party of any other security
agreement or guaranty to secure the Secured Obligations of any other
indebtedness of the Debtor to Secured Party, nor by any act or failure to act
whatsoever which but for this provision might or could in law or in equity act
to release the security interest granted hereunder;
(g) agrees that the security interest granted hereunder shall not be affected or
impaired by the existence or creation from time to time, with or without notice
to Debtor, which notice is hereby waived, of indebtedness from the Debtor to
Secured Party in addition to the Secured Obligations, the creation or existence
of such additional indebtedness being hereby consented to by Debtor;
(h) agrees that the possession of this security interest by Secured Party shall
be conclusive evidence of due execution and delivery hereof by Debtor;

-6-



--------------------------------------------------------------------------------



 



(i) agrees that Debtor may be joined in any action or proceeding commenced in
connection with or based upon the Secured Obligations and this Security
Agreement may be enforced in any such action or proceeding or in any independent
action or proceeding against Debtor should the Debtor fail to duly and
punctually pay any of the principal of or interest or prepayment premium, if
any, on the Secured Obligations, without any requirement that Secured Party
first assert, prosecute or exhaust any remedy or claim against any other party;
(j) agrees that no waiver by Secured Party of any Event of Default shall be a
waiver of any other Event of Default or of the same Event of Default on a later
occasion; no delay or failure by Secured Party to exercise any right or remedy
hereunder or under applicable law shall be a waiver of such right or remedy; and
no single or partial exercise by Secured Party of any such right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy at any other time; and
(k) agrees that each remedy of the Secured Party hereunder is distinct and
cumulative to every other right or remedy under this Security Agreement, the
documents related hereto, or afforded by law, and may be exercised concurrently
or independently.
7. MISCELLANEOUS. This Agreement does not contemplate a sale of accounts or
chattel paper, and, as provided by law, the Debtor is entitled to any surplus
and shall remain liable for any deficiency. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver
signed by the Secured Party shall be effective only in the specific instance and
for the purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any of the Secured Party’s rights or remedies. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singularly or concurrently, at the Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to the Debtor shall be deemed sufficiently given if deposited in the
United States mails, registered or certified, postage prepaid, or personally
delivered to the Debtor at its address set forth herein. The Secured Party’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if the Secured Party exercises reasonable care in
physically safe keeping such Collateral or, in the case of Collateral in the
custody or possession of a bailee or other third person, exercises reasonable
care in the selection of the bailee or other third person, and the Secured Party
need not otherwise preserve, protect, insure or care for any Collateral. The
Secured Party shall not be obligated to preserve any rights the Debtor may have
against any other party, to realize on the Collateral at all or in any
particular manner or order, or to apply any cash proceeds of Collateral in any
particular order of application. This Agreement shall be binding upon and inure
to the benefit of the Debtor and the Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by the
Debtor and delivered to the Secured Party, and the Debtor waives notice of the
Secured Party’s acceptance hereof. Except to the extent otherwise required by
law, this Agreement shall be governed by the laws of the State of Minnesota and,
unless the context otherwise requires, all terms used herein which are defined
in Articles 1 and 9 of the Uniform Commercial Code, as in effect in said state,
shall have the meanings therein stated and all capitalized terms used herein
which are defined in the Credit Agreement shall have the meanings therein
stated. If any provision or application of

-7-



--------------------------------------------------------------------------------



 



this Agreement is held unlawful or unenforceable in any respect, such illegality
or unenforceability shall not affect other provisions or applications which can
be given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Secured Obligations.
     IN WITNESS WHEREOF, the Debtor has executed and delivered to the Secured
Party this Security Agreement as of the day and year first above written.

            ZAREBA SECURITY, INC.
      By:   /s/ Jeffrey Mathiesen         Jeffrey Mathiesen        Its: Chief
Financial Officer     

               
STATE OF MINNESOTA
    )    
 
    )   ss.
COUNTY OF HENNEPIN
    )    

     This instrument was acknowledged before me this 29th day of August, 2007,
by Jeffrey Mathiesen the Chief Financial Officer of Zareba Security, Inc., a
Minnesota corporation, for and on behalf of the corporation.
3379903v1

                  /s/ Leslie J. O’Brien       Notary Public         

-8-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(Description of Collateral)
All of the Borrower’s personal property, including, without limitation, all of
the Borrower’s Accounts, chattel paper (including, without limitation,
electronic chattel paper and tangible chattel paper), deposit accounts,
documents, Equipment, General Intangibles, goods, instruments, Inventory,
Investment Property, letter-of-credit rights, letters of credit, patents, patent
rights, copyrights, trademarks, trade names, goodwill, royalty rights, franchise
rights, license rights, software, and payment intangibles; together with (i) all
substitutions and replacements for and products of any of the foregoing;
(ii) proceeds of any and all of the foregoing; (iii) in the case of all tangible
goods, all accessions; (iv) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
tangible goods; (v) all warehouse receipts, bills of lading and other documents
of title now or hereafter covering such goods; (vi) all collateral subject to
the lien of any Security Document; (vii) any money, or other assets of the
Borrower, that now or hereafter come into the possession, custody or control of
the Secured Party; and (viii) all supporting obligations. Capitalized terms used
herein shall have the meanings assigned thereto in the Credit Agreement.

 